EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Colin Jamieson on 29 July 2021.
The application has been amended as follows: 
In the claims:
Please rejoin withdrawn claims 4, 5, 9, 10, 15, and 17–19.

In claim 15 at line 1, pleaser delete the number “1” after the word “claim” and insert in its place --4--.
In claim 15 at line 2, please delete the words "flow resisting member” before the word “comprises” and insert in its place --atomizing member--.

In claim 18 at line 3, please delete the word “which” before the word “houses” and insert in its place --that--.

In claim 19 at line 4, please delete the word “which” before the word “houses” and insert in its place --that--.
Election/Restrictions
Claim 1 is allowable. The restriction requirement among Groups I–IV and Species A and B, as set forth in the Office action mailed on 21 May 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 21 May 2020 is withdrawn.  Claims 4, 5, 9, 10, 15, and 17–19, directed to Species A-1-B, A-2, B, and Groups II–IV are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to Applicant’s claimed invention is JP 2012-2001583 (hereinafter “Wakabayashi”) and JP 2007-314399 (hereinafter “Ono”).
Wakabayashi teaches a reformer (Figs. 1, 3–4, and paragraphs 0021–0030) with a reformer body having vaporization (2, 22) and reforming portions (3), with a raw fuel introduction pipe (7) and a water introduction pipe (6).
Sakakida teaches metal wires in the inlet of a water tube to homogenize water spray distribution to promote water vaporization (Figs. 12–13 and paragraph 0095).
Ono teaches a reformer where the water supply pipe is included in the gas supply pipe for easy replacement (paragraphs 0024–0028).
However, Wakabayashi, Sakakida, and Ono, either alone or in combination, are silent to the raw fuel introduction pipe located inside the water introduction pipe, along with the flow suppressing portion between the two pipes in that configuration, in combination with all of the other limitations of instant claim 1.
Therefore, it is clear the prior art of record does not teach, suggest, nor render obvious the presently claimed invention, and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726